                                          Case 4:20-cv-06523-HSG Document 34 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAL HARI, et al.,                                  Case No. 20-cv-06523-HSG
                                   8                    Plaintiffs,                         ORDER DISMISSING CASE FOR
                                                                                            FAILURE TO PROSECUTE
                                   9             v.
                                                                                            Re: Dkt. No. 27
                                  10     COUNTY OF SAN MATEO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Currently pending before the Court are the motions to dismiss filed by Defendant County

                                  14   of San Francisco and Defendant County of San Mateo. Dkt. Nos. 19 and 20. The deadline for

                                  15   Plaintiffs to respond to the motions to dismiss was January 14, 2021. Plaintiffs failed to oppose or

                                  16   otherwise respond to the motions to dismiss. On February 26, 2021, the Court issued an Order to

                                  17   Show Cause why this case should not be dismissed for failure to prosecute. Dkt. No. 27.

                                  18   Plaintiffs were directed to respond by March 19, 2021, and warned that absent an adequate

                                  19   explanation the case could be dismissed without further notice. Id. Plaintiffs failed to respond to

                                  20   the Order to Show Cause. Accordingly, the Court DISMISSES Plaintiffs’ complaint without

                                  21   prejudice for failure to prosecute. The Clerk is directed to close the case.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 3/23/2021

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
